PRETTYMAN, Senior Circuit Judge
(concurring in part and dissenting in part).
I agree with the statement of facts in the court’s opinion, but I would emphasize a few as being particularly material to a decision.
1. The record discloses that in 1935 Ernestine and Henry mutually agreed to live together as man and wife and began their cohabitation which was to continue uninterrupted until Henry’s death in 1957. Ernestine testified (and this testimony was not contradicted) that she did not regard Johnson as her legal husband and that she and Henry considered themselves as husband and wife at all times while they were living together.
2. The divorce papers were served on Ernestine. She inquired as to what she should do. She was advised by the marshal that she need do nothing if she did not wish to contest the divorce. Thereupon she tore the papers up. When she told Henry about the service, he hugged and kissed her and said, “Well, that make you more my wife now than ever.” From these facts it appears most likely that the parties assumed the decree had been granted.
3. Although Ernestine and Henry did not, after the divorce was granted, make a formal reaffirmation in haec verba, of their intention to live as husband and wife, they performed acts which constituted in substance such a declaration. For example, after the divorce, Ernestine, as “Mrs. Ernestine Matthews”, took out two insurance policies naming Henry as beneficiary. Also after the divorce she incurred bills as Mrs. Ernestine Matthews. Each of these acts was in effect a declaration that she considered herself to be Mrs. Matthews. Furthermore a continuing intention and agreement to be man and wife is implicit in the parties’ very manner of living day by day for six years after the removal of the impediment.
I would conclude from the facts that these parties met the test for a common-law marriage suggested in United States Fidelity & Guaranty Co. v. Britton.1 *411This court stated in that case that:
“Cohabitation which was meretricious in its inception is considered to have the same character throughout its continuance after the removal of a real or supposed impediment. Cohabitation continued thereafter could not ripen into a common-law marriage unless it was pursuant to a mutual consent or agreement to become husband and wife made after the removal of * * * [the] barrier.” (Emphasis added.)
The test in this “unless” clause, I take it, was meant to be one of substance and not one of technical formality. We abandoned a requirement that strict formalities be observed in this field when we recognized common-law marriage. Moreover the people with whom we are dealing in these situations are not likely to be perceptive in respect to technicalities.
I do not approve the extension of the doctrine of common-law marriage; quite the contrary. But we have such a doctrine firmly established in this jurisdiction, and I think if we are to have it we must apply it on the basis of realities and not on the basis of formalities. It seems to me that to recognize the acts of Ernestine and Henry in respect to, and after, the divorce as declarations of an intent to live as husband and wife, is not to expand the doctrine; rather it is merely to make a conclusion of fact based upon substance.
In my view of this case we need not decide the precise point of time at which this common-law marriage was established. That is, we need not here decide whether the granting of the divorce ipso facto caused the marriage to be then effected. The only question before us is whether the parties were married at the time of Henry’s death in 1957. I think it is sufficient to find that upon the facts the marriage had been established prior to, and existed on, that date.
I would reverse.

. 106 U.S.App.D.C. 58, 62-63, 269 F.2d 249, 253-254 (1959).